PER CURIAM.
The State appeals from an order discharging defendant based upon the expiration of the speedy trial period. We affirm based upon State v. Agee, 622 So.2d 473 (Fla.1993); Garrett v. State, 640 So.2d 1196 (Fla. 3d DCA 1994); Fuller v. Genden, 630 So.2d 1150 (Fla. 3d DCA 1993), rev. granted, 639 So.2d 978 (table) (Fla.1994); and Perez v. Farina, 630 So.2d 1165 (Fla. 3d DCA 1993), rev. granted, 639 So.2d 977 (table) (Fla.1994). As we did in Garrett, Fuller, and Perez, we certify to the Florida Supreme Court the following question of great public importance:
Whether the holding of State v. Agee applies when the prosecution is terminated by a voluntary dismissal before an indictment or information rather than a “nolle *92prosse” filed after an information or indictment?
Affirmed; question certified.